Case 21-18338-SMG Doc1 Filed 08/28/21 Page 1 of 24

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

 

Case number (if known) Chapter 11

O Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Path Medical, LLC

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification | XX-XXXXXXX

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of

business

2304 W. Oakland Park Blvd

Fort Lauderdale, FL 33311

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code

Broward Location of principal assets, if different from principal

County place of business
2304 W. Oakland Park Blvd Fort Lauderdale, FL
33311

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) www.pathmedical.com

 

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
0 Partnership (excluding LLP)
OO Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 2 of 24

Debtor ~~ Path Medical, LLC

Name

Case number (if known)

 

7. Describe debtor's business A. Check one:

H Health Care Business (as defined in 11 U.S.C. § 101 (27A))
OO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
0) Railroad (as defined in 11 U.S.C. § 101(44))

O Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

O) Clearing Bank (as defined in 11 U.S.C. § 781(3))

O1 None of the above

B. Check all that apply

O Tax-exempt entity (as described in 26 U.S.C. §501)

O Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
O Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http://www.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Check one:
O Chapter 7
O Chapter 9

W@ Chapter 11. Check all that apply:

O1_ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

O1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

odo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

O01 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?
If more than 2 cases, attach a
separate list.

Hi No.
O Yes.

District When Case number
District When Case number

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 3 of 24

Debtor Path Medical, LLC Case number (if known)

 

 

Name

10. Are any bankruptcy cases [No
Pending or being filed by a

 

business partner or an Yes.
affiliate of the debtor?
List all cases. If more than 1, 5 .
attach a separate list Debtor Path Medical Center Holdings, Inc. Relationship Affiliate
Southern District of
District Florida When Case number, if known

 

 

11. Why is the case filed in Check all that apply:
this district?
H Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

O_sA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtorownor gi yo

have possession of any ; 3 ‘ ii :
real property or personal [1 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

 

 

 

 

 

 

 

 

property that needs
immediate attention? Why does the property need immediate attention? (Check all that apply.)
0 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?
C1 It needs to be physically secured or protected from the weather.
0 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
O Other
Where is the property?
Number, Street, City, State & ZIP Code
Is the property insured?
ONo
DOlyYes. Insurance agency
Contact name
Phone
BE statisticar and administrative information
13. Debtor's estimation of . Check one:

available funds
BB Funds will be available for distribution to unsecured creditors.

O After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of 01-49 O1 ,000-5,000 Oo 25,001 -50,000
creditors 050-99 0 5001-10,000 0 50,001 -100,000

0 100-199 01 10,001-25,000 O More than100,000
200-999

15. Estimated Assets 0 $0 - $50,000 D1 $1,000,001 - $10 million D $500,000,001 - $1 billion
0 $50,001 - $100,000 $10,000,001 - $50 million D1 $1 000,000,001 - $10 billion
DO $100,001 - $500,000 0 $50,000,001 - $100 million 0 $10,000,000,001 - $50 billion
C1 $500,001 - $1 million D $100,000,001 - $500 million O More than $50 billion

 

Official Form 201 Voluntary Petition for Non-4individuals Filing for Bankruptcy page 3
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 4 of 24

 

 

Debtor Path Medical, LLC Case number (if known)
Name
16. Estimated liabilities O $0 - $50,000 0 $1,000,001 - $10 million CZ $500,000,001 - $1 billion
C1 $50,001 - $100,000 C1 $10,000,001 - $50 million DZ $1,000,000,004 - $10 billion
C1 $100,001 - $500,000 Wi $50,000,001 - $100 million C1 $10,000,000,001 - $50 billion
1D $500,001 - $1 million 1 $100,000,001 - $500 million 0 More than $50 billion

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 5 of 24

Debtor Path Medical, LLC Case number (i known)

 

Name

BR eeauest for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

Manuel Fernandez

 

Printed name

 

 

 

 

 

Title CEO
AS Qf
18. Signature of attorney x Brut Fibor— Date August 27, 2021
Signature of attorney for debtor MM /DD/YYYY

Brett Lieberman
Printed name

Edelboim Lieberman Revah PLLC
Firm name

20200 W Dixie Highway

Ste 905

Miami, FL 33180

Number, Street, City, State & ZIP Code

Contact phone 305-768-9909 Emailaddress Brett@elrolaw.com

 

69583 FL
Bar number and State

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 5
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 6 of 24

Fill in this information to identify the case:

Debtorname Path Medical, LLC

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number (if known)
OO Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors —_ ns

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
tB19 ean wan a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
,an ‘

Poo Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule = =
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest i ae Not Insiders (Official Form 204)
4

 

Om@oOgoooo0g0

Other document that requires a declaration

 

 
   

| declare under penalty of perjury that the foregoing is t

Signature nL 7 ) behalybtdebtor
Manuel Fernandez LF

Printed name

Executedon August 27, 2021 x

 

 

CEO
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 
  

Debtor name

im MIAMI) identify the case
: Path Medical, LLC
United States Bankruptcy Court for the:

Case number (if known):

Case 21-18338-SMG Doc1

FLORIDA

SOUTHERN DISTRICT OF

 

 

 
       
   
   
 

 

Official Form 204

Chapter 11 or Cha
Are Not Insiders

A list of creditors holdin

d
i

among the holders of the 20 largest unsecured claims.

Filed 08/28/21 Page 7 of 24

OO Check if this is an

amended filing

pter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

12/15

c g the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
ebtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
nclude claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government
contracts)

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Alpine Funding, LLC
280 Park Avenue,
6th Floor East

New York, NY 10017

$134,944.82

$40,616.66

$94,326.16

 

Anfield

201 West Park
Avenue

Suite 100
Tallahassee, FL
32301

$30,000.00

 

Apex Office
Products &
Furniture

5209 N. Howard
Avenue

Tampa, FL 33603

$9,601.47

 

Citrix Sytems, Inc.
851 W. Cypress
Creek Road

Fort Lauderdale, FL
33309

$9,264.00

 

Comvest Capital Ill,
L.P.

clo Corporation
Service Company
251 Little Falls Drive
Wilmington, DE
19808

$15,355,67 1.62"

$4,622,088.15*

$10,733,583.47 |

 

Florida Power and
Light

General Mail Facility
Miami, FL 33188

$7,766.06

 

GreatBanc Trust
Company

801 Warrenville
Road

Suite 500

Lisle, IL 60532

 

 

 

 

 

 

 

$25,000.00

 

 

Official form 204

Software Copyright (c) 1996-2021 Best Case, LLC - wew.bestcase.com

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

"Based on best estimates and allocations of liabilities and estimated collateral value as of July 31, 2021.

page 1

Best Case Bankruptcy
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 8 of 24

 

 

 

Debtor Path Medical, LLC Case number (if known)
Name
Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address,
including zip code

and email address of
creditor contact

(for example, trade
debts, bank loans,
professional services,

is contingent,
unliquidated, or
disputed

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

 

Total claim, if Deduction for value | Unsecured claim

 

Medley Credit
Strategies (KOC)
LLC

280 Park Avenue,
6th Floor East

New York, NY 10017

partially secured of collateral or setoff
$3,071,134.35% $924,417.64) $2,146,716.71*

 

Medley Oppurtunity
Fund Ill, LLP

280 Park Avenue,
6th Floor East

New York, NY 10017

$5,407,794.04%

$7,736,494.505  $2,328,700.46"

 

Meyer Distributing
POB 638256
Cincinnati, OH
45263

$12,283.97

 

Northport TRS, LLC
712 5th Avenue, FL

12

New York, NY 10019

$15,355,671.62)  $4,622,088.15) $10,733,583.47%

 

Path Medical
Investment
Holdings, LLC
2218 Stonesbury
Way

Wellington, FL
33414

$2,496,016.00

 

PBC Madison, LLC
7615 S, Flagner
Drive

West Palm Beach,
FL 33405

$2,496,016.00

 

Phenixfin
Corporation

445 Park Avenue 9th
Floor

New York, NY 10022

$15,112,744.955 $4,548,966.735 $10,563,778.22%

 

ProviderFlow
951 Yamato Road
Suite 290

Boca Raton, FL
33431

$13,134.00

 

RapidScale, Inc.
POB 840777
Dallas, TX 75284

$141,057.88

 

Sierra Income
Corporation

100 Park Avenue
New York, NY 10017

$20,011,697.384 $6,023,561.304 $13,988,136.08"

 

Southern States
Imaging, Inc.
P.O. Box 13358
Charleston, SC
29422

 

 

 

 

 

$30,952.92

 

 

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

*Based on best estimates and allocations of liabilities and estimated collateral value as of July 31, 2021.

page 2

Best Case Bankruptcy
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 9 of 24

 

Debtor Path Medical, LLC
Name
Name of creditor and

Case number (if known)

 

 

complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Trispark
5400 S. University
Drive

David, FL 33328

$1,039,812.22

 

Virtual OfficeWare
Healthcare
Solutions

2000 Cliff Mine Road
Park West Two, Ste
510

Pittsburgh, PA
15275

 

 

 

 

 

 

 

$51,701.12

 

 

Official form 204

Software Copyright (c) 1996-2021 Best Case, LLC - www. bestcase.com

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

page 3

Best Case Bankruptcy

 
Case 21-18338-SMG Doc1_ Filed 08/28/21 Page 10 of 24

       
     
      
 

Fill in this information to identify the case:

  

Debtor name Path Medical, LLC

  

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

Case number (if known)
es

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

OO Check if this is an
amended filing

 

 

 

 

12/15
EEGSE summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
1a. Real property:
Copy line 88 from Schedule AB....c.cscsnscsesnsnstnnntunteneinintusiauiiiee cc $ 0.00
1b. Total personal property:
Copy line 91A from Schedule AB... sscssscsninssensestntntnvinintintinnainistvsinitistststitiee ee $ 30,047,477.00
1c. Total of all property:
Copy line 92 from Schedule AVB......ccsosscssunssnsnsssseeertesesentnstusiiessntattnsinssstvissiisiittiuteeeesceececocccc $ 30,047,477.00
GEE summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of SChedUI€ Dion eeseeeeeccoc-. $ 76,778,359.24
3. | Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line Sa of ScheQule E/F.u....ccccccccsssssssssssesssessssssssssesssesseseeeesseesseseeeecccc $ 0.00
3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.......-.csssssecccsscscscsssssssssssssseseeee + 9,716,355.76
4, Total MAD INES 5.0505 ccsscctisscsesusverasavecszscessssexsszensarvasaeaszsennssensentaeasneesoreoseeosenesensnarsenarseneronsndenvtinnseve vasevanseeasvevevacvedstt
Lines 2 + 3a + 3b $ 86,494,715.00
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

 

 

 

 

 

 

Best Case Bankruptcy
Case 21-18338-SMG Doc1_ Filed 08/28/21 Page 11 of 24

United States Bankruptcy Court
Southern District of Florida

Inre _ Path Medical, LLC Case No.

 

Debtor(s) Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

I the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the
best of my knowledge.

Date: August 27, 2021 hh

Mafiuel ie PP
Sintiie o7

 

Best Case Bankruptcy
Software Copyright (c) 1996-2021 Best Case, LLC - waaw. bestcase com
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 12 of 24

400 Plantation, LLC
400 N. Pine Island Road
Fort Lauderdale, FL 33324

601 Pompano, LLC
5400 §. University Drive, Suite 117
Fort Lauderdale, FL 33328

ABC Habana Group, LLC

1313 Gray Street

Tampa, FL 33606

Aberdeen Pavillion Assoc., LLC
P.O. Box 391

Deal, Nd 07723

Absolute Medical Imaging

AFCO

POB 120809

Dept 0809
Dallas, TX 75312

AJB Holdings Corp., a Florida Corp
5155 Corporate Way, Suite J
Jupiter, FL 33458

Alpine Funding, LLC
280 Park Avenue, 6th Floor East
New York, NY 10017

American Express
POB 360001

Fort Lauderdale, FL 33336

Amphenol Custom Cable, Inc. 3221
Cherry Palm Drive
Tampa, FL 33619

Anfield

201 West Park Avenue
Suite 100
Tallahassee, FL 32301

Apex Office Products & Furniture
5209 N. Howard Avenue
Tampa, FL 33603

Balanced Healthcare, LLC
2516 Montclair Circle
Fort Lauderdale, FL 33327

Bank United

Bankunited N.A.

333 East Las Olas Blvd, 3rd Floor
Mailcode: DTFL-CORPLE

Fort Lauderdale, FL 33301

Broward County Tax Collector 115
S. Andrews Ave,Room #A100 Fort
Lauderdale, FL 33301-1895
Case 21-18338-SMG Doc1_ Filed 08/28/21 Page 13 of 24

C&W South Investments
FL

Citrix Sytems, Inc.
851 W. Cypress Creek Road Fort
Lauderdale, FL 33309

Comvest Capital III, L.P.

c/o Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

De Lage Landen Financial Services Inc.
1111 Old Eagle School Road
Wayne, PA 19087

ESA Aventura, LLC
3325 S. University Drive, Suite 210
Fort Lauderdale, FL 33328

Espo-Osceola, LLC

Florida Avenue Partners, LLC
14814 N. Florida Avenue
Tampa, FL 33613

Florida Department of Revenue
P.O. Box 6668
Tallahassee, FL 32314

Florida Injury Property Holdings, LLC

Florida Power and Light
General Mail Facility
Miami, FL 33188

Foley & Lardner, LLP
P.O. Box 3391
Tampa, FL 33601

Ganzer Brothers, LLC

c/o Goldenseal Realty Investments
2001 Palm Beach Lakes

West Palm Beach, FL 33409

General Equity Associates,Inc. c/o
Arvana Incorporated

P.O. Box 12729

Saint Petersburg, FL 33733
Case 21-18338-SMG Doc1_ Filed 08/28/21 Page 14 of 24

Grupo TFJ Properties, LLC
13100 Biscayne Blvd
Miami, FL 33181

GSG Capital - US Bank

Hanging Moss RE, LLC

c/o Realvest Equity Partners,
LLC 1800 Pembroke Drive,
Suite 350 Orlando, FL 32810

Hewlett Packard

HH Times Square, LLC
1516 E. Hillscrest Street,
Suite 210 Orlando, FL 32803

Holland & Knight, LLP

777 South Flagler Drive
Suite 1900

West Palm Beach, FL 33401

Humana Medical Plan
P.O. Box 4615
Carol Stream, IL 60197

Initial Landlord JMSS, Inc.
1365 Providence Road
Brandon, FL 33511

Internal Revenue Service
Centralized Insolvency
Operation

Post Office Box 7346
Philadelphia, PA 19101-7346

J.A. Patrick Properties, LLC
and M. Patrick Properties,
LLC

3916 Bamboo Terrace
Bradenton, FL 34210

Jin Yang Corporation
Maddux and Company

7250 SW 39th Terrace Miami,
FL 33155

JMSS, Inc.
Case 21-18338-SMG Doc1_ Filed 08/28/21 Page 15 of 24

K12 Investments, LLC

525 S. Flagler Drive

Ste 500

West Palm Beach, FL 33401

Katten Muchin Rosenman, LLP
525 West Monroe Street
Chicago, IL 60661

Konica Minolta Healthcare
Americas Department 3682
Palatine, IL 60055

KRG CREC/KS Pembroke Pines,
LLC c/o Kite Realty Group

30 South Meridian, Suite 100
Indianapolis, IN 46204

L&B Glades Twin Plaza, LLC
c/o Sterling Retail
Services, Inc.

302 Datura Street, Suite 100
West Palm Beach, FL 33401

Lakeside Shoppes, L.C.
c/o Samuel Susi

7806 Charney Lane
Boca Raton, FL 33496

Landauer Medical Physics
P.O. Box 809153
Chicago, IL 60680

Lockton

3280 Peachtree Road NE
Suite 800

Atlanta, GA 30305

M&M Investment, Inc.
P.O. Box 56-6628
Miami, FL 33256

McKesson Medical-Surgical
9954 Maryland Drive Suite
4000 Henrico, VA 23233
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 16 of 24

Medley Capital Corporation
282 Park Avenue

6th Floor East

New York, NY 10017

Medley Capital LLC, as Agent
280 Park Avenue, 6th Floor East
New York, NY 10017

Medley Credit Strategies (KOC) LLC
280 Park Avenue, 6th Floor East
New York, NY 10017

Medley Oppurtunity Fund III, LLP
280 Park Avenue, 6th Floor East New
York, NY 10017

Meyer Distributing
POB 638256
Cincinnati, OH 45263

Michael H. Wilensky, MD, LLLP 3661
NE 200 Street
Miami, FL 33180

Mida Commons, LLC
42 Bayview Avenue
Manhasset, NY 11030

Netfortis
5601 6th Ave S
Seattle, WA 98108

Northport TRS, LLC
712 5th Avenue, FL 12
New York, NY 10019

Oakland Forest Plaza, LLC P.O. Box
50170
Pompano Beach, FL 33074-7000

Palm Beach Lakes Corporate Center
Case 21-18338-SMG Doc1_ Filed 08/28/21 Page 17 of 24

Panamerican Holdings Corp.
d/b/a Sheridan Oaks Plaza

9655 S. Dixie Highway, Suite 300
Miami, FL 33156

Path Medical Center Holdings, Inc.
2304 W. Oakland Park Blvd
Fort Lauderdale, FL 33311

Path Medical Investment Holdings, LLC
2218 Stonesbury Way
Wellington, FL 33414

PBC Madison, LLC
7615 S. Flagner Drive
West Palm Beach, FL 33405

Phenixfin Corporation
445 Park Avenue 9th Floor
New York, NY 10022

Photopia, LLC
250 Avenue K. SW, Suite 200
Winter Haven, FL 33880

Plaza Central, LLC

M. David Moallem Realtor

1663 George Streeet, Suite 200
Palm Bay, FL 32907

ProviderFlow

951 Yamato Road
Suite 290

Boca Raton, FL 33431

QI Exchange, LLC
P.O Box 650573
Dallas, TX 75265

Quantum Products, Inc.
POB 297197
Pembroke Pines, FL 33029-7197

RapidScale, Inc.
POB 840777
Dallas, TX 75284
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 18 of 24

River Crossings Capital, LLC
8813 River Crossing Blvd
New Port Richey, FL 34655

Select Radiology
9827 Meadow Filed Cir
Tampa, FL 33626

Sheridan Oaks Plaza

Shoppes at Village Square
Longwood, FL 32750

Sierra Income Corporation
100 Park Avenue
New York, NY 10017

Southern States Imaging, Inc.
P.O. Box 13358
Charleston, SC 29422

State Farm Fire and Casualty Company
Chief Financial Officer

200 E. Gaines Street

Tallahassee, FL 32399

State Farm Fire and Casualty Company
c/o Holland and Knight

777 South Flagler Drive

Suite 1900

West Palm Beach, FL 33401

State Farm Fire and Casualty Company
c/o Katten Muchin Rosenman LLP Attn:
Daniel M. Entsminger

525 W. Monroe Street

Chicago, IL 60661

State Farm Mutual Automobile Ins.
Co. Chief Financial Officer

200 E. Gaines Street

Tallahassee, FL 32399

Sunshine MZL, LLC

c/o Winslow Property Manage, LLC
80 Hayden Avenue

Lexington, MA 02421

SVAP III Glades Office, LLC
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 19 of 24

Testa & Sons SIgns, Inc.
5621 Johnson Street
Hollywood, FL 33021

Tri-County Demolition
&Construction, LLC 13387
82nd Street North

West Palm Beach, FL 33412

Trispark
5400 S. University Drive
David, FL 33328

Uber Technologies, Inc.
1455 Market Street
San Francisco, CA 94103

Unifirst
P.O. Box 650481
Dallas, TX 75265

Vanguard Cleaning Systems
12108 N. 56th Street
Tampa, FL 33617

Vanity Number Leasing, LLC
1380 N. University Drive
Fort Lauderdale, FL 33322

Virtual OfficeWare Healthcare Solutions
2000 Cliff Mine Road

Park West Two, Ste 510

Pittsburgh, PA 15275

Virtual OfficeWare Healthcare Solutions
2000 Cliff Mine Road
Pittsburgh, PA 15275

Waller Development Inc.
c/o Jim Waller

1500 Sixth Street NW
Winter Haven, FL 33881

Willis Towers Watson Southeast, Inc. 29848 Network
Place
Chicago, IL 60673
Case 21-18338-SMG Doc1 Filed 08/28/21 Page 20 of 24

United States Bankruptcy Court
Southern District of Florida

Inre _ Path Medical, LLC Case No.

 

Debtor(s) Chapter 11

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _ Path Medical, LLC _ in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

Path Medical Center Holdings, Inc.
2304 W. Oakland Park Blvd
Fort Lauderdale, FL 33311

 

O None [Check if applicable |

August 27, 2021
Date Brett Lieberman

Signature of Attorney or Litigant
Counsel for Path Medical, LLC

Edelboim Lieberman Revah PLLC

20200 W Dixie Highway

Ste 905

Miami, FL 33180

305-768-9909 Fax:305-928-1114
Brett@elrolaw.com

 

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
PocuSign Envelope ID: 2B167A4B-Al23 4594 9 2F SSE BREE oDoc 1 Filed 08/28/21 Page 21 of 24

RESOLUTIONS ADOPTED
AT SPECIAL MEETING OF THE BOARD OF DIRECTORS OF
PATH MEDICAL CENTER HOLDINGS, INC.
AND
AS SOLE MEMBER OF PATH MEDICAL LLC

August 24, 2021

A. Voluntary Petition Under the Provisions of Chapter 11 of Title 11 of the United
States Code.

RESOLVED, that on or about December 21, 2021, in the judgment of the Board of Directors
(the “Board”) of Path Medical Center Holdings, Inc., a Delaware corporation (the “Company”,
based on, among other things, advice of counsel, advice of its financial advisor, review of the
relevant finances and projections of the Company and its subsidiary, it determined that it was
desirable and in the best interests of the Company, its creditors and other parties in interest, that
the Company file, or cause to be filed, a voluntary petition for relief under the provisions of
chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Florida (Fort Lauderdale Division), which filing is
was previously approved (the “Chapter 11 Proceedings”) and which prior resolution is ratified in
its entirety; and it is

FURTHER RESOLVED, in the judgment of the Company’s Board of Directors, based on,
among other things, advice of counsel, advice of its financial advisor, review of the relevant
finances and projections of the Company and its subsidiary, it is still desirable and in the best
interests of the Company, its creditors and other parties in interest, that the Company file, or
cause to be filed, a voluntary petition for relief, which is again approved; and it is

FURTHER RESOLVED, that in the judgment of the Board, based on, among other things,
advice of counsel, advice of its financial advisor, review of the relevant finances and projections
of the Company and its subsidiary it is desirable and in the Company’s best interests, that the
Company, as the sole member of Path Medical, LLC, a Florida limited liability company wholly
owned by the Company (the “Subsidiary”), to cause the Subsidiary to file a voluntary petition for
relief under the provisions of chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of Florida (Fort Lauderdale Division), which filing is hereby
approved; and it is

FURTHER RESOLVED, that Manuel Fernandez, the Company’s Chief Executive Officer, or
any other officer as designated by the Board (collectively, the “Authorized Officers”), acting
alone or with one or more other Authorized Officers, be, and they hereby are, authorized to
execute and file on behalf of the Company and the Subsidiary all petitions, schedules, lists and
other motions and papers, or documents, and to take any and all actions that they deem necessary
or proper to obtain such relief, including, without limitation, any action necessary to maintain the
ordinary course operation of the Company’s and the Subsidiary’s respective businesses.

Page 1 of 4
DocuSign Envelope ID: 2B167A4B-A 3 FN PS SBP Doc 1 Filed 08/28/21 Page 22 of 24

B. Retention of Professionals

RESOLVED, that any Authorized officer be, and each hereby is, authorized to employ the law
firm of Edelboim Lieberman Revah, PLLC as bankruptcy counsel to represent and assist the
Company and Subsidiary in carrying out their respective duties under the Bankruptcy Code, and
to take any and all actions to advance the Company’s and Subsidiary’s rights and obligations in
connection with the Chapter 11 Proceedings including, without limitation, filing any pleadings
and petitions for relief; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and to cause to be filed an appropriate application for authority to retain the
Services of Edelboim Lieberman Revah, PLLC; and it is

FURTHER RESOLVED that the Company is hereby authorized to pay Edelboim Lieberman
Revah, PLLC a retainer of not less than $200,000.00 for bankruptcy costs and services, plus such
other amounts as set forth in the engagement agreement and as authorized by the United States
Bankruptcy Court; and

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ the law firm of Davis & Goldman PLLC as special corporate counsel, to represent and
assist the Company and Subsidiary in any and all matters and provide advice and guidance in
connection with, among other things, the operations, ongoing or hereafter arising litigation, and
other non-bankruptcy matters of and related to the Company and the Subsidiary during any
bankruptcy case; and in connection therewith, the Authorized Officers, with power of delegation,
are hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers and to cause to be filed an appropriate application for authority to retain the services of
Davis & Goldman PLLC; and it is;

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ the law firm of Foley & Lardner LLP as special litigation counsel, to represent and assist
the Company and Subsidiary in connection with ongoing litigation; and in connection therewith,
the Authorized Officers, with power of delegation, are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers and to cause to be filed an
appropriate application for authority to retain the services of Foley & Lardner LLP; and it is

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ on or more financial advisors in the Authorized Officer’s discretion to advise the
Company and Subsidiary in connection with the Chapter 11 Proceedings including any sale
contemplated therein; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and to cause to be filed an appropriate application for authority to retain the
services of such financial advisor(s); and it is

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ the law firm, Hinshaw & Culbertson LLP as special corporate counsel, to advise the
Company and Subsidiary in connection with, among other things, corporate, ESOP, finance and
bankruptcy during the Chapter 11 Proceedings; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and to cause to be filed an appropriate application
for authority to retain the services of Hinshaw & Culbertson LLP; and it is

Page 2 of 4
DocuSign Envelope ID: 2B167A4BSA/& “B4T I RFS SEBASRI> Doc 1 ~Filed 08/28/21 Page 23 of 24

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized and
directed to employ any other professionals to assist the Company and its Subsidiary in carrying
out their duties under the Bankruptcy Code; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and to cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary.

C. Further Actions and Prior Actions

RESOLVED that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of them, acting alone, hereby is authorized, directed and empowered,
in the name and on behalf of the Company and the Subsidiary to take or cause to be taken any
and all such further actions, to execute and deliver any and all such agreements, certificates,
instruments and other documents and to pay all expenses, including filing fees, in each case as in
such Authorized Officer’s judgment shall be necessary or desirable to fully carry out the intent
and accomplish the purposes of these resolutions; and it is

FURTHER RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of, and on behalf of, the Company
and Subsidiary, which acts would have been approved by the forgoing resolutions except that
such acts were taken before these resolutions were adopted, are hereby in all respects confirmed,
approved and ratified in all respects; and it is

FURTHER RESOLVED, that Any Authorized Officer be, and each hereby is, authorized to
obtain and negotiate debtor-in-possession financing (“DIP Financing”) on terms substantially
similar to the following:

DIP Financing: (a) in the total amount of $5,000,000.00 (Five Million Dollars) through debtor-
in-possession financing, subject to Bankruptcy Court approval, pursuant to 11 U.S.C. § 364(b);
and (b) pursuant to other reasonable terms and conditions to be determined by the Authorized
Agent and all of the foregoing subject to Bankruptcy Court approval.

FURTHER RESOLVED, that the Secretary of the Company is hereby authorized, empowered
and directed to certify that the foregoing resolutions of the Board were duly adopted as of the
date hereof.

The undersigned have executed this written consent effective as of the date first set forth
above.

[Signature Page to Follow]

Page 3 of 4
Decustan Envelope ID: 2B167AAP ASE ST SSE SME Doc 1 Filed 08/28/21 Page 24 of 24

PATH MEDICAL CENTER HOLDINGS, INC. DIRECTORS:

DocuSigned by: \
[sed _ dez

DocuSigned by:
(ak Prd
Mate Prado

DocuSigned by:
Dovid Complrll
DsvidCam pbell

 

PATH MEDICAL, LLC
Path Medical Center Holdings, Inc.,
its Sole Member

DocuSigned by: ;
[Gl

Its: CEO

[Signature Page to Written Consent of Directors of Path Medical Holdings, Inc. —- Ch. 11
Protection, retention of Professionals, and Further and Prior Actions]

Page 4 of 4
